Citation Nr: 1231498	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-28 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis and degenerative disc disease of the cervical spine (claimed as a neck condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from March 1950 to March 1954.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for degenerative arthritis and degenerative disc disease of the cervical spine (claimed as a neck condition). 

There was some confusion between the Veteran and the RO as to the issue.  In an April 2008 statement, on an appeal form for a separate issue, the Veteran stated that he had a neck disability as a result of wearing a six and a half pound helmet during service.  In June 2008 the RO sent a duty to assist letter to the Veteran to develop his cervical spine condition and the Veteran responded with a request to stop the adjudication of the claim.  In June 2009 the Veteran filed to "open" a claim for service connection for a neck disability.  However, as the claim for service connection for a neck disability was never adjudicated prior to the November 2009 rating decision on appeal, the issue is service connection for a neck disability, not reopening a previously denied claim for service connection for a neck disability. 

In July 2012 a Board hearing was held at the local RO before the undersigned; the transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

A remand is necessary to comply with the VA's duty to assist.  This duty includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

At the Board hearing the Veteran testified that he began receiving treatment for his neck condition in 2005 at the VA facility in Fort Myers.  It does not appear that the complete VA records, specifically all of the records from Fort Myers, have been associated with the claims file.  Therefore a remand is necessary to obtain these outstanding VA records. 

The Veteran testified that his neck started hurting six months after service and has hurt ever since.  He contends that his current neck condition is due to wearing a six and a half pound helmet every day for six months, and diving into foxholes in service.  The Veteran also contends that being exposed to cold, specifically frostbite during combat, contributed to his neck condition.  The evidence at least raises the possibility that the current neck disability may be related to active service, and an examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006),

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all treatment records from the VA facilities in Fort Myers, Florida and Bay Pines, Florida and all associated clinics, as well as any other VA facility indicated by the Veteran. 

2.  After completion of the above, schedule the Veteran for a VA spine examination.  The examiner must review the claims file.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims folder so they can be available to the examiner for review.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

The examiner is to opine as to whether the Veteran's current neck disability is at least as likely as not (a 50 percent or greater probability) related to service and/or any incident therein, to include wearing a six and a half pound helmet daily for many months, diving into foxholes, or related to any in service cold injury.  

A complete rationale must be provided for all opinions offered by the examiner, in a typewritten report.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



